Citation Nr: 0523170	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-33 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1946 to October 
1947.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records are somewhat limited.  In service, on 
one occasion, the veteran was being seen for a skin 
inflammation and was noted to have a small lesion behind one 
ear.  Audiometric testing was apparently not conducted at any 
time in service although whispered and spoken voice tests 
showed hearing acuity at 20/20 or 15/15, unilaterally 
whenever noted.

The veteran has submitted statements and audiometric tests 
from two private physicians who saw him in 1978 and 1979 at 
which time he had rather significant hearing loss, 
particularly at the high frequencies.  He has indicated that 
other physicians had seen him before that but that they are 
now deceased and records are not available.

The veteran states that he has been a VA volunteer for 
decades and is not going to be able to do so much longer as 
he cannot hear the veterans.  

Recent VA audiometric testing, which was not certified or 
otherwise interpreted, is of record showing bilateral hearing 
loss, particularly at the higher frequencies.  No opinion is 
of record as to the probable etiology of such loss.

The veteran has argued that he was exposed to loud noises 
while serving in the Pacific in World War II, and that this 
is the cause of his hearing loss.

The veteran has also argued that there are large holes in his 
service records and they must be presumed to have been lost 
in the fire.  And although there are perhaps not as many 
records in the file as one might hope, it is not clear that 
records were in fact destroyed.  Nonetheless, there is an 
added responsibility for VA in handling cases for veteran's 
where their records have been lost due to no fault of their 
own.

It is unclear that he thoroughly understands what is required 
for the substantiation of his claim, although he has been 
very helpful in providing applicable private treatment 
records as available.  The veteran is without current 
representation.

The Board finds that it would be beneficial for all concerned 
to return the case for a medical onion to clarify the 
unanswered questions in this case.  The case is remanded for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If his hearing acuity was tested 
at employment or in other circumstances, 
particularly soon after separation from 
service, he should endeavor to acquire 
such records.  The RO should assist him 
as required.

2.  The case should be forwarded to a VA 
audiometry and speech specialist who 
should provide an opinion as to the 
probable etiology of the veteran's 
hearing loss.  The entire record should 
be made available to the physician, and 
the opinion should be annotated to the 
evidence of record.

3.  The case should then be reviewed by 
the RO, and if the decision remains 
unsatisfactory, the RO should issue a 
SSOC, and the veteran should be given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


